HARDY, Judge.
This is an action to establish boundary. The property in dispute consists of a small tract of land located in Avoyelles Parish. There was judgment in favor of defendant on his plea of prescription, from which plaintiff has appealed.
The record contains the following stipulation :
“It is stipulated by and between counsel for plaintiff and for defendant that the value of the land in dispute is One Hundred Five ($105.00) Dollars.”
This court, following the well established rule of the Supreme Court, has many times held that appellate jurisdiction cannot be conferred by agreement of the parties. The last occasion upon which this point was pronounced is found in Brown v. Mayfield, 61 So.2d 248.
Accordingly, this cause is remanded to the Honorable the Twelfth Judicial District Court in and for the Parish of Avoy-elles for the purpose of establishing by competent and convincing evidence the actual value of the property in dispute, for the purpose of fixing jurisdiction of an appeal. The costs of this appeal are assessed equally against plaintiff and defendant and other costs are to await final determination.